Citation Nr: 1307674	
Decision Date: 03/07/13    Archive Date: 03/11/13

DOCKET NO.  04-15 287	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a bilateral ankle disability.

2.  Entitlement to service connection for a bilateral elbow disability.  

3.  Entitlement to service connection for a bilateral shoulder disability.

4.  Entitlement to service connection for a neck disability.

5.  Entitlement to service connection for a nerve disability, to exclude the left wrist and hand.  

6.  Entitlement to an initial disability rating in excess of 10 percent for service-connected degenerative arthritis, right knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans
WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.M. Seay, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1964 to November 1966 with subsequent service in the Army National Guard.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from the September 2003 and December 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The September 2003 rating decision denied service connection for nerve problems, a right knee disorder, and arthritis of all joints.  The Board remanded the issues for further development in May 2007 (the May 2007 decision denied reopening service connection for a back condition and denied service connection for a left knee condition).  The Veteran submitted another VA Form 9 in September 2009 on which he requested a hearing before the Board.  During this time, the December 2009 rating decision granted service connection for degenerative arthritis, right knee, assigning an initial 10 percent disability rating, which was appealed by the Veteran.  In April 2010, the Board remanded the issues of service connection for a neurological disability and service connection for arthritis of all joints for a personal hearing.  During the October 2010 hearing, the Veteran indicated that he was referring to the ankles, elbows, shoulders, back, neck, and knees when he filed for service connection for all joints and testified regarding the severity of his service-connected degenerative arthritis, right knee.  In April 2011, the case was returned to the Board and the issues on appeal were framed as entitlement to service connection for a bilateral ankle disability, service connection for a bilateral elbow disability, service connection for a bilateral shoulder disability, service connection for a neck disability, service connection for a nerve disability, to exclude the left wrist and hand, and entitlement to an initial disability rating in excess of 10 percent for service-connected degenerative arthritis, right knee.  In April 2011, the Board remanded the issues for additional VA examinations.  The case has now been returned to the Board for review.  

The Veteran testified at a Board hearing at the RO in October 2010 before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing has been associated with the claims file.

The United States Court of Appeals for Veterans Claims (Court) has held that a request for a total disability rating for individual unemployability (TDIU), whether expressly raised by a claimant or reasonably raised by the record, is an attempt to obtain an appropriate rating for disability or disabilities, and is part of a claim for increased compensation.  See Rice v. Shinseki, 22 Vet. App. 447 (2009), citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009).  In this case, the record shows that the Veteran is unemployed.  Although the Veteran stated once in the past that he had to quit his job because he could not walk and run as needed due to his service-connected right knee disability, he has not reported that he is unemployable due to his service-connected right knee disability.  In fact, during the most recent VA examination, the Veteran stated that he was unemployed due to his nonservice-connected heart disorder.  The Board accordingly finds that a claim for a TDIU has not been raised and, therefore, referral of the issue is not required.


FINDINGS OF FACT

1.  A bilateral ankle disability did not have its onset in service or within one year of separation from active service and the most persuasive evidence does not establish a nexus between the disability and any in-service event, injury, or disease.

2.  A bilateral elbow disability did not have its onset in service or within one year of separation from active service and the most persuasive evidence does not establish a nexus between the disability and any in-service event, injury, or disease.

3.  A bilateral shoulder disability did not have its onset in service and the most persuasive evidence does not establish a nexus between the disability and any in-service event, injury, or disease.

4.  A neck disability did not have its onset in service and the most persuasive evidence does not establish a nexus between the disability and any in-service event, injury, or disease.

5.  A nerve disability did not have its onset in service and the most persuasive evidence does not establish a nexus between the disability and any in-service event, injury, or disease.

6.  The service-connected right knee disability is not manifested by limitation of flexion of 60 degrees or less, nor is it productive of limitation of extension; or recurrent subluxation or instability.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a bilateral ankle disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2012).

2.  The criteria for service connection for a bilateral elbow disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2012).

3.  The criteria for service connection for a bilateral shoulder disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2012).
4.  The criteria for service connection for a neck disability have not been met.       38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2012).

5.  The criteria for service connection for a nerve disability, excluding the left wrist and hand, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2012).

6.  The criteria for an initial rating in excess of 10 percent for degenerative arthritis, right knee, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5010, 5260 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has met all statutory and regulatory notice and duty to assist provisions.  See   38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2012).  The March 2005, January 2005, May 2007 letters satisfied the duty to notify provisions, to include notifying the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Board acknowledges that the May 2007 letter was sent after the initial adjudication of the claims.  However, the claims were readjudicated by the October 2012 supplemental statement of the case.  Therefore, any defect in the timing of the notice of this information was harmless.  Prickett v. Nicholson, 20 Vet. App. 370, 377-78 (2006) (VA cured failure to afford statutory notice to claimant prior to initial rating decision by issuing notification letter after decision and readjudicating claim and notifying claimant of such readjudication in the statement of the case).

With respect to the initial rating claim, the predecisional letters satisfied the duty to notify provisions.  The May 2007 letter notified the Veteran regarding the assignment of disability ratings and effective dates.  In cases where service connection has been granted, and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Goodwin v. Peake, 22 Vet. App. 128, 136 (2008); Dingess, 19 Vet. App. at 484.  Further, the Veteran has neither alleged nor demonstrated that he has been prejudiced by defective notice.  

The Veteran's service treatment records and VA medical treatment records have been obtained in accordance with the Board's remands.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  In addition, the National Guard records were submitted and associated with the claims file.  The Veteran's case was remanded in May 2007 to provide the Veteran with a notification letter, obtain VA medical records from the Southeast Vet Center in Bay Pines, Florida, and obtain a VA examination with respect to the Veteran's right knee disability, joint problems, and nerve problems.  The record shows that the Veteran was sent a proper notification letter in May 2007 and afforded VA examinations in October 2009.  The Board notes that the October 2009 VA examination report does not provide etiological opinions for the claimed disabilities on appeal.  However, the VA examination conducted in June 2011 and the October 2012 physician provided adequate opinions.  Therefore, the May 2007 remand directives were completed.  Stegall v. West, 11 Vet. App. 268 (1998).  In addition, VA requested records from the Vet Center three times and did not receive a response.  The Veteran was notified that no response was received and that he may want to obtain the records himself.  The Veteran did not respond and, therefore, any further remand to obtain records is not required and the May 2007 remand directives were completed.  Id.  The record shows that the Veteran receives Social Security disability benefits.  However, the Veteran has reported that these benefits were granted due to his heart disorder, which is not before the Board.  Therefore, a remand to obtain the records is not required.  38 C.F.R. § 3.159 (c) (2); Golz v. Shinseki, 590 F.3d 1317, 1320-21 (Fed. Cir. 2010).

In connection with his claims for service connection, the Veteran was provided VA examinations in October 2009 and June 2011.  An independent medical opinion was provided in October 2012.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  In April 2011, the Board noted that the October 2009 examiner did not provide nexus opinions regarding the Veteran's claimed disabilities and remanded the Veteran's claims for new VA examinations.  The Veteran was provided a VA examination in June 2011.  The examiner opined that it was less likely as not that the Veteran's ankles, elbows, shoulders, and neck had their onset during active service or causally related to active service.  However, the examiner did not provide rationale for the neck, shoulders, and elbows.  An independent medical opinion was obtained in October 2012.  The physician opined that it was less likely than not that the bilateral elbow conditions, bilateral shoulder conditions, and neck/spine conditions were incurred by an injury or event while in active duty.  The physician reviewed the claims file including the June 2011 VA examination report and provided a supporting rationale for the expressed opinion.  Therefore, the Board finds that the opinion is adequate and substantially complied with the Board's remand.  See 38 U.S.C.A. § 5103A(b); Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict compliance with the terms of a remand request, is required); Dyment v. West, 13 Vet. App. 141, 146-47 (holding that there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination more than substantially complied with the Board's remand order).  

In addition, with respect to the Veteran's claim for service connection for a nerve disability, the October 2012 physician questioned the validity of the diagnosis of neuropathy and opined that the Veteran's neurological findings were less likely than not incurred in or aggravated by active duty service.  The physician did not provide a rationale for the opinion.  Nonetheless, the June 2011 VA examiner noted that the issue of etiology of the claimed peripheral neuropathy could not be resolved without speculation and explained the reasons for such a conclusion including other causative factors such as borderline diabetes, hyperglycemia, and high triglycerides which can also cause neuropathy.  Therefore, the Board finds that the opinion is adequate and complied with the Board's April 2011 remand.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010) (noting that a speculative medical opinion is not per se inadequate, but the examiner must provide a basis for that determination and the phrase "without resort to speculation" should reflect the limitations of the medical community at large and not those of a particular examiner/reviewer); see also Stegall, id.   

Finally, the October 2009 and June 2011 VA examinations evaluated the Veteran's service-connected right knee disability.  The examinations are adequate for rating purposes.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  Both reports show complete physical examinations, recorded range of motion findings of the knee, and manifestations of the disability.  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c) (2) (2010) requires that the Veterans Law Judge (VLJ) who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the October 2010 Board hearing, the Veteran was assisted at the hearing by an accredited representative from the Disabled American Veterans.  The representative and the VLJ asked pertinent questions.  The hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c) (2).

There is no indication in the record that any additional evidence, relevant to the issues adjudicated in this decision, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

The Board has thoroughly reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim. The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Criteria

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b).  In addition, service connection may also be granted on the basis of a post-service initial diagnosis of a disease, where the physician relates the current condition to the period of service.  38 C.F.R. § 3.303(d).  Other specifically enumerated disorders, including arthritis, will be presumed to have been incurred in service if they manifested to a compensable degree within the first year following separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

In order to establish service connection for the claimed disability, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim."  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Bilateral Ankle Disability

The Veteran has claimed that service connection is warranted for joint pain in the ankles.  He has stated that he has had joint pain for decades.  He has also reported that he suffered a sprain during his period of active service in 1964.  

The service treatment records show that the Veteran fell in a hole in July 1964.  The July 1964 radiographic report showed that there was no significant abnormality of the right ankle.  The remaining records are absent for any notation, documentation, or complaint of ankle problems.  The November 1966 report of medical examination showed that the Veteran's lower extremities and feet were clinically evaluated as normal.  In the November 1966 report of medical history, the Veteran denied experiencing any bone, joint, or other deformity, denied experiencing any swollen or painful joints, and denied experiencing any foot trouble.   

Following separation from active service, the Board notes that the Veteran mentioned his feet in an August 1975 application for compensation or pension, noting that the disorder began in 1964.  However, the February 1979, December 1983, and April 1992 reports of medical examination for the Army National Guard show that the Veteran's feet and lower extremities were clinically evaluated as normal.  The April 1992 report of medical history shows that the Veteran denied swollen or painful joints, denied arthritis, rheumatism, or bursitis, and denied experiencing any foot trouble.  The Veteran was provided a VA general examination in March 1985.  The Veteran mentioned pain in his right patella, but did not mention any ankle problems.  In an August 1998 examination, the Veteran reported joint pain, but did not mention his ankles.  

The Veteran was provided a VA examination in October 2009.  The claims file was reviewed.  The examiner noted that the October 2009 X-rays of the bilateral ankles were negative except for a spur.  The Veteran reported that he has had aches in his joints for decades.  
The Veteran was provided a VA examination in June 2011.  The Veteran reported that he had no current problems with his ankles.  In fact, he stated that he did not claim any ankle condition.  The Veteran was diagnosed with mild degenerative spurring with small ossicles along the medial malleoli bilaterally and small bilateral plantar calcaneal spurs.  The examiner opined that it was less likely as not that the Veteran's ankle disorder had its onset during active service or is causally or etiologically related to service.  It was noted that there was no current ankle disability that is at least as likely as related to the July 1964 record that noted that the Veteran fell in a hole and twisted his right ankle.  A review of the claims file showed that the Veteran fell in a hole in July 1964 with a normal X-ray.  The separation report in 1966 noted no complaints of or a left ankle condition.  (The Board notes that the examiner mistakenly referred to the left ankle instead of the right ankle sprain that was sustained in service).   

In addition, an independent medical opinion was obtained in October 2012.  The physician explained that the active duty records demonstrated an ankle sprain in 1964.  The physician stated that the sprain involved a soft tissue injury consistent with a grade I sprain.  The ankle healed without complications.  Therefore, the physician opined that this single event is less likely than not to be responsible for his bilateral condition.  The physician stated that the current medical findings are most consistent with a natural aging process and not due to his time in the service.  

The Board acknowledges the Veteran's general statements that service connection is warranted for a bilateral ankle disability, although the Veteran did report during his recent VA examination that he did not even claim an ankle disability.  Even so, an opinion as to the etiology of his bilateral ankle disability is not competent medical evidence because this type of condition, while its symptoms may be lay observable, requires medical expertise to resolve its etiology.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The Board finds the June 2011 and October 2012 opinions as more probative.  Specifically, the June 2011 examiner reviewed the claims file, examined the Veteran, addressed the medical evidence, and provided a negative nexus opinion.  Specifically, the examiner addressed that the current bilateral ankle disorder was not related to the injury during active service in 1964.  In addition, the October 2012 physician also provided a negative nexus opinion.  Again, the physician reviewed the claims file including the June 2011 VA examination report, noted the in-service sprain, and attributed the Veteran's current bilateral ankle disabilities to the aging process, rather than active service.  Therefore, the Board finds that the VA examiner's opinion and the October 2012 physician's opinion are more persuasive than the Veteran's contentions and, therefore, service connection is not warranted.   

The Board recognizes the Veteran's statements regarding the onset of his ankle pain and the continuity of his pain.  A veteran, if competent and credible, can establish the continuity of symptomatology for a claimed disability since separation from military service.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); see also Walker v. Shinseki, ___ F.3d ___, No. 2011-7184, 2013 WL 628429 (Fed. Cir. Feb. 21, 2013) (finding that continuity of symptomology under 38 C.F.R. § 3.303(b) only applies to those conditions recognized as chronic under 38 C.F.R. § 3.309(a)).  The Veteran has attested to experiencing pain for decades, which he is competent to state.  However, the Veteran is not credible with respect to his reports of continuity of symptomatology and the onset of his pain.  The Board observes that the Veteran mentioned his feet in a 1975 claim for compensation or pension.  The February 1979 report of medical history noted that the Veteran experienced foot trouble, but the Veteran noted cramping, and did not report any problems with his ankles.  The February 1979, December 1983, and April 1992 reports of medical examination for the Army National Guard shows that the Veteran's lower extremities and feet were clinically evaluated as normal.  Further, in the Veteran's claims dated in 1990, 1996, and 1998, the Veteran did not mention his ankles, but noted pain in other areas of his body.  The lack of consistency in his reporting of his ankle disability renders his current recollections of the onset of his disability unreliable.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (Board can consider bias in lay evidence, conflicting statements of the Veteran, and the significant time delay between the affiants' observations and the date on which the statements were written in weighing credibility).  Therefore, the Veteran's statements regarding the continuity of his ankle pain since service are not credible and service connection due to continuity of symptomatology is not warranted.  38 C.F.R. § 3.303(b).

Based on the discussion above, the Board finds that service connection for a bilateral ankle disability is not warranted because the most persuasive and credible evidence of record does not show continuity of symptoms since service or a nexus to an injury, event, or disease occurring in service.  In addition, presumptive service connection is not warranted because the evidence does not establish a diagnosis of arthritis that manifested to a degree of 10 percent or more within a year after the Veteran's separation from active service.  38 C.F.R. §§ 3.307, 3.309.  Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection.  Because the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt provision does not apply.  38 U.S.C.A. § 5107(b).  Therefore, the Board concludes that service connection for a bilateral ankle disability is not warranted.

Bilateral elbow disability

The Veteran claims that service connection is warranted as he has had aches in his joints for decades.  

The medical evidence shows that the Veteran has been diagnosed with degenerative changes of the elbows. 

The service treatment records are absent for any notations or documentation related to the elbows.  The November 1966 report of medical examination shows that the Veteran's upper extremities were clinically evaluated as normal.  The November 1966 report of medical history shows that the Veteran denied a painful or "trick" shoulder or elbow.  

The February 1979, December 1983, and April 1992 reports of medical examination for the National Guard show that the upper extremities were clinically evaluated as normal.  The accompanying reports of medical history shows that the Veteran denied having or ever having a painful or "trick" shoulder or elbow.  The September 1993 X-ray shows a normal right elbow.  In a January 1998 claim, the Veteran reported pain in his knees, elbows, and back.   

The Veteran was provided a general VA examination in August 1998.  The Veteran reported a number of medical problems.  He stated that he had numerous problems with operations on his elbows and had a history of tennis elbow of both right and left elbows.  He stated that he underwent surgery on his right elbow three years ago.  The examiner noted that the Veteran may have developed some symptoms of osteoarthritis of his joints and X-rays should be obtained.  The August 1998 X-ray showed a right elbow spur.  The subsequent records show continued complaints of generalized pain.

The Veteran was provided a VA examination in October 2009.  The October 2009 X-ray showed mild degenerative changes of the bilateral elbows.  The Veteran reported having aches in all of his joints for decades. 

The Veteran was provided a VA examination in June 2011.  The Veteran reported that he had no current problems with his elbows.  The Veteran was diagnosed with mild degenerative changes of the elbows.  

The October 2012 independent medical opinion shows that the physician reviewed the claims file including the June 2011 VA examination report.  The physician opined that it was less likely than not that the bilateral elbow conditions, bilateral shoulder conditions, and neck/spine conditions were incurred by an injury or event while on active duty.  There were no active duty records with sufficient clinical evidence, treatment, and/or diagnoses of elbow, shoulder, or neck/spine injury or problems.  In addition, there was a lack of additional evidence following his immediate separation to link the current claims with his active duty service.  Third, the Veteran worked in the air conditioning and heating industry.  In the physician's opinion, the profession required heavy labor and continued use of his arms and shoulders; therefore, it was at least as likely as not that the Veteran's 15+ years of employment are responsible for his current bilateral upper extremity conditions.  

In this case, the Board finds that service connection is not warranted for a bilateral elbow disorder.  There is no evidence of any elbow problems during active service.  In addition, the most persuasive medical evidence indicates that the Veteran's disorder is less likely than not incurred by an injury or an event during active duty.  The Board finds that the October 2012 physician's opinion is persuasive as the physician reviewed the claims file including the June 2011 VA examination, and provided a medical opinion with a well supported rationale.  

The Board acknowledges the Veteran's general statements that service connection is warranted for a bilateral elbow disability.  The Veteran has stated that he has experienced pain in his joints for decades.  His statements and testimony are competent evidence about what the Veteran observed.  However, as a layperson, the Veteran is not competent to give a medical opinion as to the specific etiology of his current bilateral elbow disorder.  In fact, the Veteran has not attributed his elbow disability to a specific in-service event, injury, or disease, but instead has only noted that he has had joint pain for decades.  Davidson v. Shinseki, 581 F.3d 1313 (2009).  Further, the Board finds that the opinion provided by the October 2012 physician is more persuasive than that of the Veteran.  The October 2012 physician has medical expertise, reviewed the claims file, and provided a negative nexus opinion.  Therefore, the Board finds that service connection is not warranted.  

The Board recognizes the Veteran's statements regarding the onset of his elbow pain and the continuity of his pain.  The Veteran has attested to experiencing pain for decades, which he is competent to do.  However, the Board finds that the Veteran is not credible with respect to his reports of continuity of symptomatology and the onset of his pain.  During his most recent VA examination in June 2011, the Veteran stated that he did not have current problems with his elbows.  The February 1979, December 1983, and April 1992 reports of medical examination for the Army National Guard shows that the Veteran's upper extremities were consistently evaluated as normal.  The August 1998 examination report noted that the Veteran had a problem with tennis elbow and surgery a few years ago on his right elbow, but there is no evidence to indicate onset during any active service.  The lack of consistency in his reporting of his elbow disability renders his current recollections of the onset of his disability unreliable.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  Therefore, the Veteran's statements regarding the onset and continuity of his elbow pain since service are not credible and service connection due to continuity of symptomatology is not warranted.  38 C.F.R. § 3.303(b).

Based on the discussion above, the Board finds that service connection for a bilateral elbow disability is not warranted because the most persuasive and credible evidence of record does not show continuity of symptoms since service or a nexus to an injury, event, or disease occurring in service.  In addition, presumptive service connection is not warranted because the evidence does not establish a diagnosis of arthritis that manifested to a degree of 10 percent or more within a year after the Veteran's separation from active service.  38 C.F.R. §§ 3.307, 3.309.  Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection.  Because the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt provision does not apply.  38 U.S.C.A. § 5107(b).  Therefore, the Board concludes that service connection for a bilateral elbow disability is not warranted.

Bilateral shoulders

The Veteran has reported that he has experienced joint pain for decades.

The service treatment records are absent for any notation or documentation related to the shoulders.  The November 1966 separation report of medical examination shows that the upper extremities were clinically evaluated as normal.  The November 1966 report of medical history shows that the Veteran denied experiencing a painful or "trick" shoulder.  

The February 1979, December 1983, and April 1992 reports of medical examination for the Army National Guard shows that the Veteran's upper extremities were consistently evaluated as normal.  The March 1985 VA examination report shows that the extremities were evaluated as normal.  

The VA treatment records show that the Veteran first reported shoulder problems in the 2000s.  The July 2000 VA treatment record shows that the Veteran complained of his shoulders hurting.  He stated that he has not had pain in his shoulders before.  The June 2006 VA treatment record shows that the Veteran had left shoulder pain and he never had problems with his shoulder in the past.  The December 2008 VA treatment record reveals that the Veteran reported experiencing pain in his right shoulder for a couple of months.  

The Veteran was provided a VA examination in June 2011.  The Veteran reported that he did not have any current problems with his shoulders.  The examiner stated that there was no objective evidence of a bilateral shoulder abnormality.

The October 2012 independent medical opinion shows that the physician reviewed the claims file including the June 2011 VA examination report.   The physician opined that it was less likely than not that the bilateral elbow conditions, bilateral shoulder conditions, and neck/spine conditions were incurred by an injury or event while on active duty.  There were no active duty records with sufficient clinical evidence, treatment, and/or diagnoses of elbow, shoulder, or neck/spine injury or problems.  In addition, there was a lack of additional evidence following his immediate separation to link the current claims with his active duty service.  Third, the Veteran worked in the air conditioning and heating industry.  In the physician's opinion, the profession required heavy labor and continued use of his arms and shoulders; therefore, it was at least as likely as not that the Veteran's 15+ years of employment are responsible for his current bilateral upper extremity conditions.  

In this case, the Board finds that service connection is not warranted for a bilateral shoulder disability.  There is no evidence of any shoulder problems during active service.  In addition, the most persuasive medical evidence indicates that the Veteran's disorder is less likely than not related to active service.  The Board finds that the October 2012 physician's opinion is persuasive as it was based on a review of the claims file, consideration of the Veteran's statements, and the physician provided a supporting rationale for the negative opinion.  

The Board acknowledges the Veteran's general statements that service connection is warranted for a bilateral shoulder disability.  He has stated that he feels that his problems are service-related.  While the Veteran is competent to report his symptoms, he is not competent to resolve the issue of etiology of a bilateral shoulder disability.  Further, the Board finds more probative the opinion provided by the October 2012 physician regarding the etiology of the Veteran's disability.  The physician has medical expertise, reviewed the claims file, considered the Veteran's statements in the record, and provided a rationale for the expressed opinion.  See Black v. Brown, 10 Vet. App. 297, 284 (1997).

The Board also recognizes the Veteran's general contentions that he experienced joint pain for decades, which he is competent to report.  However, the Board finds that any statements relating to continuity of symptomatology since service are not credible.  When the Veteran submitted claims to VA in 1971, 1975, 1990, and 1998, the Veteran made no mention of shoulder problems.  In addition, the VA treatment records beginning in the 2000s show that the Veteran denied having any problems with his shoulders in the past.  Therefore, service connection based on continuity of symptomatology is not warranted.  38 C.F.R. § 3.303(b).

Based on the discussion above, the Board finds that service connection for a bilateral shoulder disability is not warranted because the most persuasive and credible evidence of record does not show continuity of symptoms since service or a nexus to an injury, event, or disease occurring in service.  In addition, presumptive service connection is not warranted because the evidence does not establish a diagnosis of arthritis that manifested to a degree of 10 percent or more within a year after the Veteran's separation from active service.  38 C.F.R. §§ 3.307, 3.309.  Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection.  Because the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt provision does not apply.  38 U.S.C.A. § 5107(b).  Therefore, the Board concludes that service connection for a bilateral shoulder disability is not warranted.

Neck disorder

The Veteran has stated that he has had joint pain for decades.  

The medical evidence shows that the Veteran has a disability of the neck, diagnosed as mild degenerative disc disease of C4-5.     

The service treatment records are absent for any notation or documentation related to the Veteran's neck.  The November 1966 report of medical examination shows that the Veteran's head, face, neck, and scalp were clinically evaluated as normal.

The April 1992 report of medical examination for the National Guard shows that the Veteran's head, face, neck, and scalp were clinically evaluated as normal.  The April 1992 report of medical history shows that the Veteran denied having swollen or painful joints, denied bone, joint, or other deformity.  The August 1998 general VA examination report shows that the Veteran complained of neck pain.  The examiner noted that the Veteran may have developed some osteoarthritis of his joints.  The June 2000 VA treatment record showed that the Veteran complained of having pain in his neck daily.    

The Veteran was provided a VA examination in June 2011.  He reported no complaints of his neck but stated his neck is sometimes stiff due to his headaches.  He stated that his primary problem was his headaches.  The report includes a diagnosis of mild degenerative disc disease of C4-5.    

The October 2012 independent medical opinion shows that the physician reviewed the claims file including the June 2011 VA examination report.  The physician opined that it was less likely than not that the bilateral elbow conditions, bilateral shoulder conditions, and neck/spine conditions were incurred by an injury or event while on active duty.  There were no active duty records with sufficient clinical evidence, treatment, and/or diagnoses of elbow, shoulder, or neck/spine injury or problems.  In addition, there was a lack of additional evidence following his immediate separation to link the current claims with his active duty service.  Third, the Veteran worked in the air conditioning and heating industry.  In the physician's opinion, the profession required heavy labor and continued use of his arms and shoulders; therefore, it was at least as likely as not that the Veteran's 15+ years of employment are responsible for his current bilateral upper extremity conditions.  

In this case, the Board finds that service connection is not warranted for a neck disability.  There is no evidence of any neck problems during active service.  In addition, the most persuasive medical evidence indicates that the Veteran's disorder is less likely than not incurred by an injury or an event during active duty.  The Board finds that the October 2012 physician's opinion is persuasive as it was based on a review of the claims file, consideration of the Veteran's statements, and a supporting rationale.  There is no medical opinion to the contrary.  

The Board acknowledges the Veteran's general statements that service connection is warranted for a neck disability.  Even so, an opinion as to the etiology of his neck disability is not competent medical evidence because this type of condition, while its symptoms may be lay observable, requires medical expertise to resolve its etiology.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  Moreover, the Board finds more probative the opinion provided by the October 2012 physician regarding the etiology of the Veteran's disability.  As noted above, the physician has medical expertise, reviewed the claims file, considered the Veteran's statements in the record, and provided a rationale for the expressed opinion.  As a result, service connection is not warranted. 

The Board recognizes the Veteran's general statements that he experienced joint pain for decades.  However, on examination in June 2011, the Veteran stated that he did not even have problems with his neck and that his primary complaint involved his headaches.  Further, the February 1979, December 1983, and April 1992 reports of medical examination for the Army National Guard shows that the Veteran's upper extremities were consistently evaluated as normal.  In addition, when the Veteran submitted claims for service connection in 1971, 1975, 1990, and 1996, he did not mention any neck problems.  Therefore, the Veteran's statements regarding the onset and continuity of his neck pain are not credible and service connection due to continuity of symptomatology is not warranted.  38 C.F.R. § 3.303(b).

Based on the discussion above, the Board finds that service connection for a neck disability is not warranted because the most persuasive and credible evidence of record does not show continuity of symptoms since service or a nexus to an injury, event, or disease occurring in service.  In addition, presumptive service connection is not warranted because the evidence does not establish a diagnosis of arthritis that manifested to a degree of 10 percent or more within a year after the Veteran's separation from active service.  38 C.F.R. §§ 3.307, 3.309.  Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection.  Because the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt provision does not apply.  38 U.S.C.A. § 5107(b).  Therefore, the Board concludes that service connection for a neck disability is not warranted.

Nerve disability

The Veteran testified that he first noticed neurological problems in 1968 and that it was probably related to Agent Orange.

The medical evidence shows that the Veteran has a current disability.  The Veteran has been diagnosed with peripheral neuropathy and polyneuropathy of the upper and lower extremities.  The Board notes that the Veteran has been service connected for left hand paresthesia to include all fingers and thumb.  Therefore, the left hand will not be discussed.  

The service treatment records are absent for any notation or documentation of nerve or neurological problems (excluding the left hand/wrist).  The November 1966 report of medical examination shows that the Veteran's neurological condition was clinically evaluated as normal.

Following separation from active service, the Board notes that the Veteran filed claims for service connection in 1971 and 1975.  He mentioned neurological problems with respect to his left hand/wrist/arm, but did not report any other neurological problems.  In fact, the February 1979, December 1983, and April 1992 reports of medical examination for the National Guard show that the Veteran's neurologic condition was clinically evaluated as normal.  The August 1998 general medical examination report shows that the Veteran's cranial nerves II - XII were intact and there was a slight weakness to hand grasp, bilaterally.  The deep tendon reflexes were 2+ and equal.  It was noted that the Veteran had paresthesias of the dorsum of his left hand (which is service connected).  

The Veteran was provided a VA examination in June 2011.  The Veteran reported numbness in his hands at the palmar area but stated he did not claim any hand problems or right wrist.  The Veteran reported numbness from just below the knee to his feet and toes which is constant.  He stated that he can feel pressure or touch but there is a sensation of numbness.  The Veteran stated that he saw a neurologist in 2001 and was put on Gabapentin which does not help.  The Veteran denied any problems of numbness in service.  The Veteran denied any injury but noted that he did have surgery on his right elbow for a laceration.  The report includes a diagnosis of subjective report of neuropathy of the left upper and lower extremities with no objective evidence (EMG pending).  Regarding the nature and etiology of any nerve problem, specifically to include peripheral neuropathy of the lower extremities, the examiner could not resolve the issue without resorting to speculation.  The examiner explained that the current clinical findings were not consistent with peripheral neuropathy; however, it was noted that an EMG was ordered.  The examiner stated that it is impossible to determine the etiology of neuropathy.  The examiner explained that he could not resolve the question of etiology because the VA medical records showed notes about the history of borderline diabetes and hyperglycemia which can cause neuropathy.  In addition, the records showed that the Veteran has high triglycerides which can also cause neuropathy.  

In October 2012, an independent medical opinion was requested.  The claims file was reviewed.  The physician first discussed the Veteran's left hand, which has already been service-connected.  Next, the physician addressed the other findings of polyneuropathy.  The physician stated that EMG studies are highly sensitive and the results are often nonspecific.  Therefore, the results require clinical correlation to be clinically meaningful.  The physician stated that in this case, the diminished sensory latency of the ulnar and sural nerve lack clinical correlation.  In this case scenario, it was at least as likely as not to be a false positive result.  The Veteran's symptomatology is diffuse rather than a loss of local sensation along the specific nerve roots and false positive findings are noted in a significant number of persons due to age.  Nonetheless, the physician opined that it was less likely than not that the current clinical findings were incurred or caused by his active duty service.  

In this case, the Board finds that service connection is not warranted for a nerve disability.  There is no evidence of any nerve or neurological problems during active service.  In addition, the most persuasive medical evidence does not relate any nerve disability to active service.  The Board finds that the June 2011 examiner's opinion is persuasive as the examiner conducted an examination, noted the Veteran's statements, and provided an opinion that etiology could not be determined due to the other causative factors in the Veteran's medical history.  

The Board acknowledges the Veteran's general statements that service connection is warranted for a nerve disability.  He has expressed his belief that his condition is service-related and that his nerve disability may be related to Agent Orange.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the claimed nerve disability, diagnosis and etiology of such a disability falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer). Moreover, the Board finds more probative the opinion provided by the June 2011 examiner regarding the etiology of the Veteran's disability.  As noted above, the examiner has medical expertise, reviewed the claims file, considered the Veteran's statements in the record, and provided a rationale for the expressed opinion.  

With respect to any continuity of symptomatology, the Federal Circuit recently held that the continuity of symptomatology under 38 C.F.R. § 3.303(b) only applies to those conditions recognizes as chronic under 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, ___ F.3d ___, No. 2011-7184, 2013 WL 628429 (Fed. Cir. Feb. 21, 2013).  The Veteran's claimed neurological disorder is not among those diseases recognized as chronic.  38 C.F.R. § 3.309(a).  Furthermore, although the Veteran stated that he first noticed neurological problems in 1968, the reports of medical examination dated in February 1979, December 1983, and April 1992 reports of medical examination for the National Guard show that the Veteran's neurologic condition was clinically evaluated as normal.  Indeed, the first mention of neurological problems, aside from his service-connected left hand paresthesia, is noted in the late 1990s after his active service.  Therefore, service connection based on continuity of symptomatology may not be established.  
Finally, regulations provide that if a veteran was exposed to an herbicide agent during active service, presumptive service connection is warranted for acute and subacute peripheral neuropathy.  38 C.F.R. § 3.309(e) (2012).  The term "acute and subacute peripheral neuropathy" means transient peripheral neuropathy that appears within weeks or months of exposure to an herbicide agent and resolves within two years of the date of onset.  38 C.F.R. § 3.309(e), Note 2.  There is no indication that the Veteran had acute and subacute peripheral neuropathy.  Although the Veteran stated that he first noticed neurological deficits in 1968, the record does not reveal any findings of neuropathy until decades after service.  Therefore, presumptive service connection is not warranted.  The Veteran can still be granted entitlement to service connection on a direct basis if the evidence supports a grant.  Combee v. Brown, 34 F.3d. 1039 (Fed. Cir. 1994).  As describe above, however, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection.  Because the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt provision does not apply.  38 U.S.C.A. § 5107(b).  Therefore, the Board concludes that service connection for a nerve disability is not warranted.

Right knee

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the "present level" of the Veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where VA's adjudication of an increased rating claim is lengthy, a claimant may experience multiple distinct degrees of disability that would result in different levels of compensation from the time the increased rating claim was filed until a final decision on that claim is made.  Thus, VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Similarly, where a veteran appeals the initial rating assigned for a disability at the time that service connection for that disability is granted, evidence contemporaneous with the claim and with the initial rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous . . . ." Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Id.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage and the functional loss with respect to all of these elements.  In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated innervation, or other pathology and evidenced by visible behavior of the claimant undertaking the motion. Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  Pain on movement, swelling, deformity or atrophy of disuse as well as instability of station, disturbance of locomotion, interference with sitting, standing and weight bearing are relevant considerations for determination of joint disabilities.  38 C.F.R. § 4.45. Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59.

The Veteran's degenerative arthritis of the right knee is rated under Diagnostic Codes 5010-5260.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  The additional code is shown after the hyphen.           38 C.F.R. § 4.27 (2012).

Under Diagnostic Code 5260, a 0 percent disability rating is assigned for flexion limited to 60 degrees, a 10 percent disability rating is assigned for flexion limited to 45 degrees, a 20 percent disability rating is assigned for flexion limited to 30 degrees, and a 30 percent disability rating is assigned for flexion limited to 15 degrees.  38 C.F.R. § 4.71a (2012).

Under Diagnostic Code 5261, a 0 percent (noncompensable) disability rating is assigned for extension of the leg limited to five degrees; a 10 percent disability rating is assigned for extension of the leg limited to 10 degrees; a 20 percent disability rating is assigned for extension of the leg limited to 15 degrees; a 30 percent disability rating is assigned for extension of the leg limited to 20 degrees; a 40 percent disability rating is assigned for extension of the leg limited to 30 degrees; and a 50 percent disability rating is assigned for extension of the leg limited to 45 degrees.  38 C.F.R. § 4.71a.

In VAOPGCPREC 23-97, 62 Fed. Reg. 63604 (1997), VA's General Counsel determined that, when a claimant has arthritis and instability of the knee, multiple ratings may be assigned under Codes 5003 and 5257.  Moreover, in VAOPGCPREC 9-98, 63 Fed. Reg. 56704 (1998), it was found that, even if the Veteran did not have limitation of motion of the knee meeting the criteria for a noncompensable evaluation under Codes 5260 or 5261, a separate evaluation could be assigned if there was evidence of a full range of motion "inhibited by pain." Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).

The General Counsel has directed that separate ratings are available if a particular knee condition causes both the limitation of extension and limitation of flexion of the same joint.  VAOPGCPREC 9-04 (Sept. 17, 2004).

The knee is considered a major joint.  38 C.F.R. § 4.45(f).  The normal range of motion of the knee is from zero to 140 degrees.  38 C.F.R. § 4.71, Plate II (2012).

During the October 2010 hearing, the Veteran testified that he has constant pain with his right knee and that he will have to get a knee replacement.  He stated that he cannot do steps and that he cannot take pain pills because of his heart condition.  He stated that he has asked for a knee brace.  He reported that he has fallen several times because his knee comes out of the joint.  He stated that his knee pops and snaps.  He said it is worth more than a 10 percent disability rating due to his constant 24 hour pain.  He stated that he just does not do any bending at all with his knee.  He reported that his knee bothers him when he is driving and has to stretch it out.  In the Veteran's notice of disagreement, he stated that if he tries to walk any distance, his knee aches all night and it is hard to get any rest at all.  He stated that his knee is painful all the time and a rating of 10 percent is not enough.  

The March 2004 VA treatment record shows that the Veteran complained of pain in the knees and that his knees lock.  On examination, there was pain on motion.  The June 2007 VA treatment record shows that the Veteran's knees exhibited full range of motion.  The VA treatment records also show complaints of pain.  

The Veteran was provided a VA examination in October 2009.  The Veteran reported that his knee was constantly painful and that he cannot walk more than 200 feet without a rest and cannot stand more than 15 minutes without a rest.  The Veteran rated the right knee pain as an average of 5/10 but that it can increase in intensity with activity such as walking, squatting, and stooping.  The Veteran stated that he stopped working in 2004 as a security guard in part due to his right knee condition as he could not walk and run as was required for the job.  The findings related to the right knee included pain at rest and abnormal motion.  There was no crepitation and no bumps consistent with Osgood-Schlatter's disease.  There were clicks, snaps, and a meniscus deformity.  There was no locking, no effusion, and no dislocation.  The meniscus was noted as surgically absent.  There was no instability and no grinding.  On examination, there was objective evidence of pain with active motion of the right side.  The right knee flexion was 0 to 124 degrees.  Extension was normal.  There was no objective evidence of pain following repetitive motion and no additional limitations after three repetitions of motion.  There was no joint ankylosis.

The Veteran was provided a VA examination in June 2011.  The Veteran stated that he has difficulty walking, squatting, and stooping.  It was noted that he underwent a right knee arthroscopy in January 2001.  The medical records also showed that the Veteran continues to have right knee pain and had injections in 2009.  The summary of conditions noted that there was no giving way, no instability, no current problems with pain, no weakness, no stiffnesss, no incoordination, no decreased speed of joint motion, no episodes of dislocation or subluxation, no locking episodes, no effusions, no symptoms of inflammation, the motion of the joint was not affected, and there were no flare-ups of joint disease.  The Veteran is unable to walk more than a few yards.  He is able to stand for 15 to 30 minutes.  On examination, there was tenderness and mild swelling of the left knee, but no tenderness or swelling of the right knee.  There were no bumps consistent with Osgood-Schlatter's disease, no mass behind the knee, no clicks or snaps, no grinding, no instability, no patellar abnormality, no meniscus abnormality, no abnormal tendons or bursae.  There was mild atrophy of the right knee.  There was a well healed circular scar at the anterior knee, right measuring 1 cm. in diameter.  The Veteran's right knee exhibited flexion from 0 to 125 degrees and right knee extension was normal.  There was no objective evidence of pain following repetitive motion and no additional limitations after three repetitions of motion.  The Veteran stated that he stopped working due to his heart condition.

Under Diagnostic Code 5260, a 10 percent disability rating is warranted for flexion limited to 45 degrees.  However, as noted above, the Veteran has demonstrated flexion, at worst, to 124 degrees.  Therefore, an initial disability rating in excess of 10 percent is not warranted under Diagnostic Code 5260.  In addition, the Veteran's extension is normal.  Therefore, a compensable disability rating is not warranted under Diagnostic Code 5261.  As a result, the Veteran does not meet the criteria for a higher disability rating under Diagnostic Code 5260 or a separate disability rating under Diagnostic Code 5261.

The Board has considered the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, and the holding in DeLuca v. Brown, 8 Vet. App. 202 (1995).  While the Board recognizes the Veteran's complaints of constant pain, that his knee locks, and that he doesn't do any bending, the objective medical findings including the Veteran's own reported symptoms on examination do not support that there is greater functional loss than already contemplated by the assigned 10 percent rating.  Mitchell v. Shinseki, 25 Vet. App. 32, 37-44 (2011) (holding that pain itself is not functional loss, but can cause functional loss to the extent that it affects the normal working movements of the body such as excursion, strength, speed, coordination, or endurance).  In fact, the VA examiners found that there were no additional limitations after three repetitions of motion.  The Board notes that the October 2009 VA examiner noted the Veteran's pain and abnormal motion and that there was objective evidence of pain with active motion of the right side.  However, there were no additional limitations following repetitive use.  Further, the most recent VA examiner noted no tenderness of the right knee and that the Veteran had no current problems with pain of the knee.  There was no objective evidence of pain following repetitive motion testing.  As a result, based on the record as a whole, the Board finds there is no additional functional limitation not contemplated by the already assigned 10 percent rating for the Veteran's service-connected degenerative arthritis, right knee.  

Turning to the appropriate Diagnostic Codes applicable to knee disabilities, the Board notes that they are not for application.  The objective medical evidence of record shows that the Veteran does not have instability, ankylosis of the knees, dislocated semilunar cartilage, symptomatic removal of semilunar cartilage, impairment of the tibia and fibula, or genu recurvatum to warrant higher disability ratings under 5256, 5257, 5258, 5259, 5262, and 5263, respectively.  See 38 C.F.R. § 4.71(a), Diagnostic Codes 5256, 5257, 5258, 5259, 5262, 5263.  The Board recognizes the Veteran's testimony regarding some instability and that his knee has gone out of his joint, causing him to fall.  However, the Board affords more weight to the objective medical evidence, based on examination and testing of the Veteran's knee that has not revealed recurrent subluxation or locking or instability.  

The Board acknowledges the Veteran's statements regarding his knee pain.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Although the Board acknowledges the Veteran's complaints, the objective medical findings do not support the assignment of a higher disability rating for the right knee.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5256-5263 (2012).  The Board finds that the objective medical evidence of record are more persuasive with respect to whether the Veteran's disability warrants a higher disability in accordance with the schedular criteria as the examining physicians performed physical examinations and reported the objective clinical findings with respect to the Veteran's right knee, and considered the Veteran's reported symptoms.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).

The Board has considered the benefit-of-the-doubt doctrine; however, the preponderance of the evidence is against the assignment of an initial disability rating in excess of 10 percent for degenerative arthritis, right knee.  Thus, the benefit-of-the-doubt doctrine is not applicable and the claim is denied.  See           38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).

The Board has also considered whether the Veteran is entitled to referral for extraschedular consideration for his degenerative arthritis, right knee.  Thun v. Peake, 22 Vet App 111 (2008).  Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology as due to his service-connected disability.  The Veteran has not submitted evidence indicating that his service-connected knee disability or the difficulties flowing from it constitute "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b). 38 C.F.R. § 4.1 specifically sets out that "[g]enerally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  Factors such as requiring periodic medical attention are clearly contemplated in the Schedule and provided for in the evaluations assigned herein.  What the evidence does not demonstrate in this case is that the manifestations of the service-connected disability has resulted in an unusual disability or impairment that has rendered the criteria and/or degrees of disability contemplated in the schedule impractical or inadequate.  The evidence does not reflect frequent hospitalization.  In addition, the Board notes that the Veteran reported to the October 2009 VA examiner that he had to quit his job as a security guard because he could not run and walk as required by the job.  However, during the most recent VA examination, the Veteran repeatedly stated that he could not work due to his heart condition.  While it is undisputed that the disability affects the Veteran's employment, but it bears emphasis that the schedular rating criteria are designed to take such factors into account.  The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  38 U.S.C.A. § 1155.  Therefore, the Board finds that the criteria for submission for assignment of an extra-schedular rating pursuant to 38 C.F.R. § 3.321(b)(1) is not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  


ORDER

Entitlement to service connection for a bilateral ankle disability is denied.

Entitlement to service connection for a bilateral elbow disability is denied.

Entitlement to service connection for a bilateral shoulder disability is denied.

Entitlement to service connection for a neck disability is denied.

Entitlement to service connection for a nerve disability, to exclude the left wrist and hand, is denied.  

Entitlement to an initial disability rating in excess of 10 percent for service-connected degenerative arthritis, right knee is denied.




____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


